Citation Nr: 0203346	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  94-49 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from February 1992 through June 
1992.  

(The issues of entitlement to an increased evaluation for 
degenerative disc disease of the lumbosacral spine and 
entitlement to service connection for a bilateral knee 
disorder are addressed in a separate decision under the same 
docket number as noted above.  The issue of entitlement to 
waiver of overpayment of Chapter 1606 educational assistance 
benefits in the amount of $462.00 is addressed in its own 
separate decision under the same docket number as noted 
above.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from September 
1984 to January 1990.  He had active duty from May 1985 to 
December 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 determination from of the Medical 
Administration Service (MAS) at the San Antonio VA Medical 
Center (VAMC) which denied reimbursement of the cost of 
unauthorized private medical services rendered from February 
1992 through June 1992.  

This issue was previously remanded by the Board for further 
development in June 1997.  

The veteran provided oral testimony before the undersigned 
via a video conference with the RO in December 2001, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  In February 1991 the RO granted service connection for a 
low back disability.  

3.  The veteran incurred private medical expenses from 
February 6, 1992 through June 8, 1992 for treatment of his 
low back disability.

4.  The veteran did not have prior authorization from VA for 
the private medical services received from February 6, 1992 
through June 8, 1992.  

5.  The private medical care provided from February 6, 1992 
through June 8, 1992 was not rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health.  

6.  The probative evidence does not establish that VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  

CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred from February 6, 1992, to 
June 8, 1992, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 1991 & Supp. 2001); 
38 C.F.R. § 17.54 (2001).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from February 6, 1992, to June 8, 
1992 have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the pertinent evidence of record reveals that the 
veteran received "Physical Therapy services" at the Ruth B. 
Cowl Rehabilitation Center starting from February 6, 1992 
through June 8, 1992.  

Records from this facility indicate that the veteran received 
therapy for a lumbar disc disorder with myelopathy.  
Treatments included moist heat, the use of a transcutaneous 
electrical nerve stimulating (TENS) unit, massage, and 
ultrasound.  

A Laredo VA Medical Center (VAMC) progress note from February 
1992 documents that the veteran was seen for low lumbar pain 
radiating down the right leg to knee.  It was noted that he 
was receiving physical therapy at Ruth B. Cowl Rehabilitation 
Center.  Examination revealed good range of motion, good 
sensation, and good ambulation, with no evidence of limping.  
The impression was a herniated disk syndrome by history.  The 
veteran was advised to continue his physical therapy.  

A Laredo VAMC progress note from July 6, 1992 noted that the 
veteran had been going to Ruth B. Cowl Rehabilitation Center 
for treatment of his lower back pain.  It was also noted that 
the veteran had gone to this facility on the advice of a 
counselor from the Disabled American Veterans (DAV).  The 
veteran indicated his desire to have the costs of this 
treatment reimbursed.  He was advised of the need to complete 
a VA Form 10-853 (presumably a VA Form 10-583).  

In the same July 6, 1992 progress note the examiner noted 
that he had contacted an individual (Mr. R) regarding the 
veteran's claim.  The examiner indicated "how much easier" it 
would have been if the veteran obtained treatment through 
their outpatient physical therapy program.  Mr. R agreed, but 
was noted as commenting that the veteran did not always 
follow the regular channels.  

In February 1994 the RO received the veteran's claim for 
payment of cost of unauthorized medical expenses.  The 
veteran reported receiving heat, massage, ultrasound, and a 
TENS unit for treatment of a lower back pain condition at the 
Ruth B. Cowl Rehabilitation Center.  The veteran did not 
specify whether or not the treatment was for an emergency.  

In February 1994 it was determined that the treatment 
received by the veteran at the Ruth B. Cowl Rehabilitation 
Center was not due to an emergency and was performed without 
prior authorization from VA.  Dr. KMW concurred with this 
determination.  

In March 1994 the MAS notified the veteran that his request 
for payment of medical services rendered from February 1992 
through June 1992 at Ruth B. Cowl Rehabilitation Center had 
been denied.  He was advised that he did not have prior 
authorization for such treatment.  The criteria of 
eligibility for payment of services not previously authorized 
were listed, and it was found that no medical emergency 
existed.  Therefore, his claim was denied.  

The veteran appealed the March 1994 determination.  He 
contended that he met the criteria for reimbursement of 
unauthorized medical expenses because his service-connected 
back disorder required treatment because of "hazard to 
health," and because the local VA outpatient treatment clinic 
did not have therapy treatment for his low back disability.  
He also asserted that his low back disorder was severe, 
causing complete muscle spasms and rendering him incapable of 
motivation.  

In September 1994 the RO issued a Statement of the Case (SOC) 
which reiterated its previous decision and also provided 
specific references to the laws and regulations applicable to 
his claim.  

In October 1994 the veteran submitted a substantive appeal in 
which he again asserted that he was entitled to reimbursement 
because there was no VA facility that would provide the 
therapy he required, and because he was attending college 
classes at the time.  He also generally contended that it was 
a medical emergency.  

In July 1998 the RO attempted to ascertain whether the 
veteran had been enrolled in vocational rehabilitation under 
Chapter 31 during the period of accumulation of unauthorized 
medical expenses.  

In a July 2000 Report of Contact it was specified that it had 
been determined that the veteran had never received Chapter 
31 benefits.  

During the December 2001 hearing before the Board, the 
veteran testified, in pertinent part, that he had dropped out 
of college due to his back disability and undertook physical 
therapy.  Tr., p. 3.  

Criteria

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing . 
. . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract with 
non-Department facilities in order to furnish" certain care, 
including:  "Hospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility."  
38 U.S.C.A. § 1703(a)(3) (West 1991); 38 C.F.R. § 17.52 
(2001) (formerly 38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. 
§ 17.54 (2001) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also the opinion of 
the VA General Counsel, VAOPGCCONCL 1-95, at 9 (Mar. 31, 
1995) ("Authorization in advance is essential to any 
determination as to whether the Department is or is not going 
to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2001).



The United States Court of Appeals for Veterans Claims 
(Court) has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728, which 
provides that the Secretary 'may, under such regulations as 
the Secretary shall prescribe, reimburse . . . for the 
reasonable value of such care or services . . . for which 
such veterans have made payment.'"  Malone v. Gober, 10 Vet. 
App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a) (emphasis 
added by the Court).  

Such reimbursement is available only where: 

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; 

(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program (as defined in section 
3101(9) of this title), and (ii) is medically determined to 
have been in need of care or treatment . . . .; and 

(3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  

See 38 U.S.C.A. § 1728(a) (West 1991) (emphasis added); 
38 C.F.R. § 17.120 (2001) (formerly 38 C.F.R. § 17.80).  


The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
paraphrase, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes, 6 Vet. App. 66 (1993); H.R. Rep. No. 93-
368, at 9 (July 10, 1973) ("[The proposed provision 
a]uthorizes reimbursement of certain veterans who have 
service-connected disabilities, under limited circumstances, 
for reasonable value of hospital care or medical services . . 
. from sources other than the VA.  Eligible veterans are 
those receiving treatment for a service-connected disability. 
. . .  Services must be rendered in a medical emergency and 
VA or other Federal facilities must not be feasibly 
available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2001).  No reimbursement or 
payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities.  38 C.F.R. 
§ 17.130 (2001).
Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
govern only Part 3 and which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  



These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  Moreover, since this case is governed by Part 
17, the new regulations are not applicable.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the initial March 1994 determination, 
the September 1994 Statement of the Case (SOC), and the July 
2001 Supplemental Statement of the Case (SSOC), the veteran 
was provided with notice of the laws and regulations 
pertaining to his claim.  He was also provided with a 
rationale explaining why the law did not allow for a grant of 
his claim in light of the evidence presented.  As a result, 
he was placed on notice of the type of information that would 
be needed to substantiate his claim.  

The Board notes that the laws cited to in the September 1994 
SOC were subsequently redesignated, as noted above (section 
17.80 was redesignated as section 17.120).  While the veteran 
was not provided with notice of the current citations for 
these regulations, the Board notes that the regulations have 
remained unchanged; they were only redesignated.  Therefore, 
the veteran was provided with notice of the law as it 
currently stands substantively.  The lack of notice of the 
current citations therefore does not result in prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In light of the above, the Board concludes that the duty to 
notify has been sufficiently complied with.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  





For reasons that will be discussed below, the Board finds 
that the duty to assist has been satisfied to the extent 
necessary in this case.  As indicated above, the issue in 
this case is reimbursement of unauthorized expenses for 
medical services provided by Ruth B. Cowl Rehabilitation 
Center from February 1992 to June 1992.  

Specific treatment records (e.g., progress notes, examination 
reports) from this facility are not on file.  However, the 
claims folder does contain records from the Ruth B. Cowl 
Rehabilitation Center documenting the diagnosed condition and 
the specific treatment performed, which listed the same 
treatments listed by the veteran in his application for 
reimbursement.  The record also contains contemporaneous VA 
medical records in which the physical condition of the 
veteran's back was specifically described.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to obtain the specific treatment 
notes from Ruth B. Cowl Rehabilitation Center, where the 
record already contains records from this facility specifying 
the type of treatment performed (the same treatment noted by 
the veteran in his claim for reimbursement), as well as 
contemporaneous medical records specifically describing the 
condition of the veteran's back disability, would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Finally, the Board finds that a VA examination/opinion is not 
required here because the record already contains sufficient 
medical information upon which a decision can be made.  As 
will be discussed below, the record already contains a 
medical opinion concerning the issue of whether the treatment 
received at Ruth B. Cowl Rehabilitation Center was for a 
medical emergency.  38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 
2001).  




In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.


Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). ).  In fact, the Court recently stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Reimbursement of Unauthorized Medical Expenses

Initially, the Board must make a factual determination as to 
whether VA gave prior authorization for the non-VA medical 
care that the veteran received at the Ruth B. Cowl 
Rehabilitation Center from February 6, 1992, to June 8, 1992.  
See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This 
is a factual, not a medical, determination.  See Similes v. 
Brown, 5 Vet. App. 555 (1994).

After a careful review of the record, the Board finds that VA 
did not give prior authorization for the veteran's treatment 
at the Ruth B. Cowl Rehabilitation Center from February 1992 
to June 1992.  A VA record from February 1994 clearly noted 
that such treatment had not been authorized.  The same 
finding was made by the MAS at the San Antonio VAMC in March 
1994.  The veteran has made no assertion that his treatment 
was authorized by VA.  In fact, the veteran's February 1994 
claim for reimbursement specifically pertained to 
unauthorized medical services, which would appear to 
demonstrate the veteran's own acknowledgment that such 
expenses were not authorized.  Finally, it was noted in a 
July 1992 VA progress note that the veteran had gone to the 
Ruth B. Cowl facility on the advice of a counselor from the 
Disabled American Veterans (DAV).

Accordingly, the Board must conclude that prior authorization 
for the private medical treatment received from February 6, 
1992 to June 8, 1992, was not obtained pursuant to 38 C.F.R. 
§ 17.54, and that payment is therefore not warranted for 
expenses incurred in conjunction with that treatment under 
38 U.S.C.A. § 1703.  

As noted above, even when it has been determined that there 
was no prior authorization for private medical treatment, 
payment for such services may be reimbursed if the three 
criteria under 38 U.S.C.A. § 1728 have been met.  See Malone, 
supra.  

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 
38 U.S.C.A. § 1728 for private medical expenses incurred from 
February 6, 1992 to June 8, 1992, because he has not 
satisfied all of the three necessary criteria listed therein.  
Id.  

The record shows that the veteran received treatment at Ruth 
B. Cowl Rehabilitation Center during the above period for his 
service-connected low back disability.  

However, there is no evidence documenting that such treatment 
was performed pursuant to a medical emergency of such a 
nature that delay would have been hazardous to life or 
health.  

In fact, the only competent evidence is against the veteran's 
claim.  In February 1994, Dr. KMW concluded that the veteran 
did not receive treatment at Ruth B. Cowl Rehabilitation 
Center because of a medical emergency.  

The veteran has contended that his treatment was for a 
medical emergency.  He has appeared to indicate that this was 
because, in part, he was forced to drop out of school due to 
his back problems.  

Even presuming that the veteran did drop out of school 
because of his back disability, the Board finds that the 
veteran is not competent to provide an opinion as to whether 
such an incident, or any other incident, constituted a 
medical emergency.  

The veteran's own opinions and statements that his treatment 
at Ruth B. Cowl Rehabilitation Center was for a medical 
emergency are not competent evidence in this case.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's physical therapy treatment was for a medical 
emergency.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Thus, competent medical evidence (Dr. KMW's February 1994 
conclusion) establishes that the veteran's treatment at Ruth 
B. Cowl Rehabilitation Center was not for a medical 
emergency.  38 U.S.C.A. § 1728(a)(1).  

Furthermore, the probative evidence demonstrates that the 
treatment received by the veteran was feasibly available at 
the Laredo VAMC where he had received regular treatment both 
before and after his treatment at Ruth B. Cowl Rehabilitation 
Center.  

The veteran has contended that the therapy he received at the 
Ruth B. Cowl Rehabilitation Center was not available through 
VA.  However, the probative medical evidence contradicts the 
veteran's assertion.  

In the July 6, 1992 VA progress note, the examiner indicated 
that it would have been much easier for the veteran to obtain 
the treatment he had received at Ruth B. Cowl through VA's 
outpatient program.  Such evidence indicates that treatment 
for the veteran's back was available at the VAMC, contrary to 
the veteran's assertions.  
Furthermore, the evidence does not establish that the Laredo 
VAMC was not feasibly available or that getting treatment 
there would not have been reasonable, sound, wise, or 
practical.  To the contrary, the record shows that the 
veteran received treatment at the Laredo VAMC both before and 
after his treatment at Ruth B. Cowl Rehabilitation Center, 
thereby demonstrating the feasibility of its location and the 
practicality or reasonableness of receiving treatment there.  

Thus, the Board finds that the treatment at Ruth B. Cowl 
Rehabilitation Center was feasibly available at the Laredo 
VAMC, and that obtaining such treatment there would have been 
reasonable, sound, wise, or practical, particularly in light 
of the fact that the veteran regularly received treatment 
there both before and after his treatment at the private 
facility.  38 U.S.C.A. § 1728(a)(3).  As two of the three 
requirements under 38 U.S.C.A. § 1728(a) for reimbursement of 
unauthorized medical expenses have not been met, the 
veteran's claim must be denied.  Malone, supra.  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized private medical services incurred from February 
6, 1992 to June 8, 1992 is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

